Citation Nr: 0414501	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  97-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION


The veteran had active military service from December 1970 to 
November 1971. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decisions by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO).  A February 1996 determination by the 
RO confirmed and continued a 30 percent disability evaluation 
for anxiety neurosis.   A rating determination dated in March 
2001 denied the veteran entitlement to a TDIU.

A hearing in connection with the veteran's claim for an 
increased evaluation for his service-connected anxiety 
neurosis was scheduled to be held before the Board in 
Washington, D. C., on October 8, 1997, at which time the 
veteran failed to appear. The veteran had not requested that 
the hearing be rescheduled prior to the date set, and did not 
file a motion for a new hearing date with 15 days, as 
required by 38 C.F.R. § 20.704(d) (1997). However, in 
November 1997, a letter was received by the Board from the 
veteran requesting a hearing and reporting that he was unable 
to attend the previously scheduled hearing because he was 
hospitalized in October 1997. This correspondence was treated 
as a motion for a new hearing date under 38 C.F.R. § 
20.704(d) (1997). In a letter dated in December 1997, the 
veteran was notified that his motion for a new hearing date 
was denied on the basis that good cause had not been shown 
for his failure to appear as originally scheduled.

 This case was previously before the Board and in January 
1998 it was remanded to the RO for further development. For 
reasons, which will be explained below, it is again being 
remanded.







REMAND

The veteran contends that his service-connected generalized 
anxiety disorder is more disabling than currently evaluated 
and essentially precludes him from obtaining gainful 
employment.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002) have not been satisfied with respect to the 
issues on appeal.  Specifically, the VCAA and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  The Board 
points out that the veteran's claims folder was returned to 
the Board in April 2004, more than three years after the VCAA 
was enacted.  Notwithstanding this, there is nothing in the 
record, referable to the issues on appeal, that satisfies the 
notification requirements of the VCAA and action by the RO is 
needed to satisfy those requirements. See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed Cir 2003).  

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  With respect to the issues in 
appellate status, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any pertinent evidence in 
his possession.

2.  In addition to the action requested 
above, the RO should also undertake any 
other development and/or notification 
action deemed warranted by the VCAA, 
including providing the veteran with a 
further VA examination if deemed 
warranted by any additional evidence 
received in connection with the above 
development.

3.  After completion of the foregoing the 
RO should re-adjudicate the claims of 
entitlement to an increased evaluation, 
in excess of 30 percent, for a 
generalized anxiety disorder and a TDIU 
in light of all pertinent evidence and 
legal authority.

If any of the benefits sought on appeal remains denied, 
following compliance with the VCAA, the veteran and his 
representative should be provided with a supplemental 
statement of the case.  The appropriate period of time should 
be allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




